United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 17-3623
                     ___________________________

                          United States of America

                     lllllllllllllllllllllPlaintiff - Appellee

                                        v.

                            Marcus L. Charleston

                   lllllllllllllllllllllDefendant - Appellant
                                   ____________

                  Appeal from United States District Court
            for the Eastern District of Missouri - Cape Girardeau
                               ____________

                        Submitted: August 21, 2018
                          Filed: August 31, 2018
                               [Unpublished]
                              ____________

Before LOKEN, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.
       Marcus Charleston directly appeals the sentence the district court1 imposed
after he pleaded guilty to drug and firearm offenses. His counsel has moved to
withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967).

       Charleston questions the district court’s imposition of a consecutive sentence
for his conviction for possessing a firearm in furtherance of a drug-trafficking crime.
We conclude, however, that the district court was required to impose the consecutive
sentence. See 18 U.S.C. § 924(c)(1)(D)(ii); United States v. Gonzales, 520 U.S. 1,
11 (1997) (plain language of § 924(c) forbids district court from directing that term
of imprisonment under that statute run concurrently with any other term of
imprisonment). Charleston also challenges the reasonableness of his sentence. We
reject this challenge, given that the district court imposed the shortest aggregate
sentence possible in the absence of a government motion. See 18 U.S.C.
§ 924(c)(1)(A)(i), (c)(1)(D)(ii); 21 U.S.C. § 841(b)(1)(B); United States v. Woods,
717 F.3d 654, 659 (8th Cir. 2013) (standard of review; statutory mandatory-minimum
sentence was shortest sentence possible absent government motion and was not
substantively unreasonable).

      Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. Accordingly, we grant counsel’s
motion and affirm.
                      ______________________________




      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.

                                         -2-